Citation Nr: 1211331	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-25 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The appellant appealed the denials of service connection to the Board, and the case was referred to the Board for appellate review.  

A videoconference hearing was held on March 8, 2012 before the undersigned.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is the result of in-service noise exposure.

2.  The Veteran's tinnitus is the result of in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Because the Board is granting the Veteran's claims for service connection for bilateral hearing loss and tinnitus, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied, as any error would be non- prejudicial.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.  He has contended that he was exposed to acoustic trauma during active service, to include excessive noise while performing his duties as a sheet metal worker.  The Board notes that the Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  Moreover, his DD-214 reflects that the equivalent civilian position for his military occupational specialty was sheet metal worker.  As such, in-service noise exposure is conceded. 

The medical evidence of record reflects that the Veteran has both bilateral hearing loss that satisfies the criteria of 38 C.F.R. § 3.385 and tinnitus.  Specifically, the January 2008 VA fee-basis examination report reflects decibel thresholds which meet the criteria for bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  The Board also points out that the January 2008 examiner stated that the Veteran qualifies as having a hearing disability based upon VA's criteria for such.  Moreover, the Veteran describes having bilateral tinnitus.  The Veteran is competent to report a diagnosis of tinnitus and the medical evidence of record reflects that the Veteran suffers from tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation).

With regard to whether the Veteran's hearing loss and tinnitus are etiologically related to his military noise exposure, the Board notes that there are two medical opinions of record.  The January 2008 VA fee-basis examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.  However, the examiner opined that, based upon the normal hearing reported at the time of discharge from active service, the Veteran's current hearing loss is not likely related to military noise exposure.  The examiner added that noise is not known to cause hearing loss that occurs days, months or years after the noise exposure.

The record also contains an October 2007 letter from a private audiologist, which contains an opinion in favor of both claims.  Specifically, it was noted that the Veteran was a metalsmith in the Navy and was exposed to noise as part of his duties.  The private audiologist noted that it is more likely than not that the Veteran's in-service noise exposure is related to his current hearing loss and tinnitus.  He noted that after discharge from the military, the Veteran was a postmaster for more than 20 years and he did not report any noise exposure during such employment. 

As noted above, the law does not necessarily require that hearing loss manifest in service.  As such, the VA fee-basis examiner's reasoning that the Veteran's current hearing loss is not related to service because the Veteran's hearing was normal at service separation is not a valid basis for the negative opinion.  The examiner also based the opinion against the claim on the reasoning that noise does not cause hearing loss to occur days, months or years after the exposure.  

Therefore, in this case, there is an opinion in favor of the claim for service connection for hearing loss and an opinion against the claim for service connection for hearing loss.  In viewing the relative strenghts and weakness of each opinion, the Board is unable to afford greater probative value to one over the other.  As such, there is at least an approximate balance of positive and negative evidence regarding this issue.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

With respect to the claim for service connection for tinnitus, the October 2007 private audiologist provided an opinion that the Veteran's tinnitus is related to his in-service noise exposure.  As previously noted, in-service noise exposure is conceded.  There is no opinion against the claim.  (Although the VA fee-basis examiner opined that the Veteran's tinnitus is at least as likely as not a symptom of the hearing loss, the Board does not take this as a negative opinion with respect to the claimed service origin of the disorder.)  As such, service connection for tinnitus is granted.
 







(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


